Citation Nr: 1025646	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1940 to July 
1945; he died in July 2008.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

It appears the issue of entitlement to burial benefits has 
been raised by the record.  As this issue has not been 
adjudicated by the Agency of Original Jurisdiction, the 
Board does not have jurisdiction over it.  Therefore, it 
is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in July 2008; the immediate cause of death, 
according to the Veteran's death certificate, was respiratory 
failure due to liver carcinoma and congestive heart failure.

2.  At the time of the Veteran's death, he was service-connected 
for post traumatic stress disorder (PTSD) rated as 70 percent 
disabling and right knee injury, with chondromalacia, status post 
right knee arthroplasty rated as 30 percent disabling.  The 
Veteran was granted Individual Unemployability (TDIU) in November 
1992 and therefore received 100 percent disability from that time 
until his death.
 
3.  The competent evidence fails to demonstrate that the cause of 
death was incurred in or related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§  1110, 
1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated August 
2008 fully satisfies the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002);  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in August 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the claimant what information 
and evidence was needed to substantiate the claim decided herein.  
The letter also requested that the claimant provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the claimant, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Additionally, it is noted that the 
appellant received notification prior to the initial unfavorable 
agency decision in August 2008, as such, the Board finds that the 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the Veteran's death, 
the VCAA notice must include (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The August 2008 letter provided this notice to 
the claimant.

Finally, the Board observes that the appellant was never provided 
notice regarding the establishment of an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Nevertheless, the Board finds this error to be 
nonprejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any questions as 
to the appropriate effective date to be assigned have therefore 
been rendered moot.  

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In this 
regard, the Veteran's service treatment records are associated 
with the claims folder.  The appellant has not identified any 
additional relevant, outstanding records that need to be obtained 
before deciding her claim.  Of record are a VA medical opinion 
dated February 2010, VA treatment records, and VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the claims 
file.  The February 2010 VA medical opinion addressed the issue 
of whether the Veteran's death was the result of his service-
connected disabilities.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is more than adequate, 
as it is predicated on a full reading of the medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, and provides a rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that the VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.


Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  In order to constitute the principal 
cause of death, the service-connected disability must be one of 
the immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

At the time of the Veteran's death, service connection had been 
established for PTSD rated as 70 percent disabling and residuals 
from a right knee injury with chondromalacia status post knee 
arthroplasty rated as 30 percent disabling.  

The Veteran died in July 2008; the primary cause of his death was 
reported on the death certificate as respiratory failure as due 
to or resulting from liver carcinoma and congestive heart 
failure.  The Veteran was not service-connected for any of these 
disabilities at the time of his death.  The appellant asserts 
that the Veteran's death is related to his service-connected 
PTSD.  Specifically, she contends that service connection is 
warranted for the cause of the Veteran's death because the 
Veteran's suffered for many years with PTSD which led to his poor 
health.  

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In the instant case, the Board notes, initially, that the 
Veteran's service treatment records are negative for any liver 
carcinoma.  The Board acknowledges the Veteran did receive 
treatment for a possible cardiac condition as well as some 
respiratory issues, however, his July 1945 exit examination lists 
both his cardiovascular system and his lungs as normal.  
Additionally, the Board notes that the Veteran previously sought 
service connection for respiratory problems and coronary artery 
disease, however, the Veteran was denied service connection for 
both disabilities in August 1994 and July 1988 respectively.  
Under these circumstances, there is no basis for showing that the 
Veteran's liver carcinoma, respiratory failure, or congestive 
heart failure, which resulted in his death, were first manifested 
in service so as to provide a basis for establishing service 
connection under 38 C.F.R. § 3.303.

Having established that no service-connected disability was the 
principal cause of the Veteran's death, it is necessary to 
determine if any service-connected disability was a contributing 
factor in the Veteran's death.  

The appellant contends that the Veteran's service-connected 
disability of PTSD was a contributing factor in the Veteran's 
death because it greatly affected his general health.  
Specifically, the appellant contends that PTSD can lead to high 
blood pressure which can in turn lead to heart problems.  As 
noted above, one of the primary causes of the Veteran's death was 
congestive heart failure.  As such, the appellant claims that the 
Veteran's service-connected PTSD was the proximate cause or a 
contributing factor in the Veteran's death.

The Board notes, however, that a February 2010 VA medical 
examiner's opinion, with regard to the aforementioned 
contentions, stated that the Veteran's PTSD is less likely than 
not (less than 50 percent probability) to have substantially or 
materially contributed to the Veteran's cause of death.  The VA 
physician further noted that the Veteran's PTSD also did not aid 
or lend assistance to the production of the Veteran's death, 
rather it was more likely that the Veteran's death was a natural 
progression of the disabilities that were the cause for death.  
The opinion reflects that the doctor reviewed the Veteran's 
medical history, including his VA treatment records, and the 
death certificate.  Additionally the doctor noted that the 
Veteran's treatment records and the circumstances of his death 
were also reviewed with a mental health provider.  

The Board acknowledges that the Veteran's treating VA nurse also 
provided an opinion with regard to whether the Veteran's service-
connected PTSD played a role in his death.  The Veteran's VA 
nurse noted that his PTSD caused him to regularly suffer from 
nightmares which limited his ability to sleep.  The nurse stated 
that she believed that the Veteran's nightmares contributed to 
his general decline because the Veteran was never able to get 
enough rest.  

While the Board acknowledges the VA nurse's opinion, after a 
careful review of the above medical evidence, in its role as a 
finder of fact, the Board finds that the February 2010 VA 
examiner's opinion is the most persuasive medical evidence 
addressing the issue of whether or not the Veteran's death was 
the result of a service-connected disability.  The report reveals 
that the examiner conducted a thorough review of the Veteran's 
treatment records, consulted a mental health provider, and 
provided a complete rationale for his opinion.  In addition, the 
opinion is highly probative because it reconciles all of the 
medical evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  See 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when VA gives an adequate statement of reasons and 
bases).  As the February 2010 examiner's opinion is based upon a 
review of the Veteran's treatment records and consultation with a 
mental health provider, the Board finds that it is entitled to 
the most weight regarding the question of the etiology of the 
Veteran's death.

After reviewing and weighing the evidence regarding the relation 
of the Veteran's service-connected disabilities and the 
respiratory failure, liver carcinoma and congestive heart failure 
that caused his death, the Board finds that the preponderance of 
the evidence, as described above, indicates that the Veteran's 
service-connected disabilities, particularly, his PTSD, are 
neither the direct or proximate cause of nor the contributing 
factors in the Veteran's death in that his service-connected 
disabilities are not shown to be the underlying cause of or 
etiologically related to the Veteran's cause of death.  
Additionally there is no indication that the Veteran's service-
connected disabilities, particularly his PTSD, contributed 
substantially or materially to the cause of the Veteran's death.  

The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service.  However, there is no medical basis for such a finding, 
and as a layperson, the appellant is not competent to provide 
evidence regarding the etiology of the Veteran's diseases.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In consideration of all of the above, the weight of the probative 
evidence shows that no disability incurred in or aggravated by 
service either caused or contributed to the Veteran's death.  As 
a preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death, the benefit of 
the doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


